Citation Nr: 0935949	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD) from August 
1, 2005 to February 9, 2006. 
 
2.  Entitlement to a compensable evaluation for PTSD from 
February 10, 2006 to January 8, 2009. 
 
3.  Entitlement an evaluation in excess of 30 percent for 
PTSD from January 8, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
	
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2005 
rating decision of the VA Regional Office in Cleveland, Ohio 
that granted service connection for PTSD, evaluated as 10 
percent disabling from August 1, 2005 to February 9, 2006.  
The veteran appealed for a higher initial disability 
evaluation.  Therefore, analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

During the pendency of the appeal, the 10 percent rating for 
PTSD was reduced to zero from February 10, 2006 to January 8, 
2009, and subsequently increased to 30 percent, effective 
from January 8, 2009.

The appellant was afforded a personal hearing at the RO in 
July 2004 before the undersigned Veterans Law Judge sitting 
at Cleveland, Ohio.  The transcript of the hearing is of 
record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to a higher rating for 
PTSD.  The VCAA and its implementing regulations require that 
VA provide notice to claimants regarding information needed 
to complete an application for benefits, to include 
advisement of specific information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) it is required at a minimum that the Secretary notify 
the claimant to provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability. See Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  This has not been accomplished in 
this case.  The veteran must therefore be given the required 
notice with respect to the issue on appeal.  The case must 
therefore be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required by 
the Veterans Claims Assistance Act 
of 2000 (VCAA) are completed with 
respect to the issue of entitlement 
to higher ratings for PTSD.  The RO 
should ensure that the notification 
requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009); 
and the Court's holdings and 
relevant criteria in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002) and Vazquez- Flores v. 
Peake, 22 Vet.App. 37 (2008) are 
fully met and complied with as to 
the issues on appeal.

2.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

